Judgment unanimously reversed on the law and new trial granted. Memorandum: Defendant was not present for the Sandoval proceeding when the court ruled that he could be cross-examined with respect to two prior convictions. Defendant’s absence from that proceeding deprived defendant of his right to be present during all material stages of his trial (CPL 260.20; People v Dokes, 79 NY2d 656). Such a violation requires reversal (People v Favor, 82 NY2d 254). (Appeal from Judgment of Monroe County Court, Marks, J.—Attempted Sodomy, 1st Degree.) Present—Callahan, J. P., Green, Balio, Fallon and Boehm, JJ.